UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Amendment No. 2 to FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 10, 2009 SADHANA EQUITY INVESTMENT, INC. (Exact name of Registrant as Specified in its Charter) Florida 0-52188 20-5122076 (State or Other Jurisdiction of Incorporation or Organization) (Commission file number) (I.R.S. Employer Identification Number) 18101 Von Karman Avenue, Suite 330
